Citation Nr: 0830705	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-03 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a 
stroke/cerebrovascular accident.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to April 
1972.  He also has confirmed service with the U.S. Army 
National Guard in Florida from November 10, 1988 to September 
8, 1997, and on April 4, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.   

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in December 2005.  A 
transcript is associated with the claims file.

By a January 2006 action, the Board remanded this case for 
additional development.


FINDING OF FACT

A stroke/cerebrovascular accident was not shown during the 
veteran's military service on April 4, 1998; the veteran 
suffered strokes in October 1999 and March 2000; he does not 
currently have any residuals of a stroke/cerebrovascular 
accident, to include left-sided hemiparesis, seizures, and 
transient global amnesia, that are attributable to his 
military service on April 4, 1998.  


CONCLUSION OF LAW

The veteran does not have any residuals of a 
stroke/cerebrovascular accident, to include left-sided 
hemiparesis, seizures, and transient global amnesia, that are 
the result of disease or injury incurred in or aggravated by 
his military service, nor may stroke residuals be presumed to 
have been incurred in service.   38 U.S.C.A. §§ 101(24), 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).    


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.326(a) (2007).  

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2001, February 2006, and March 2008 letters sent to the 
veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (Court or 
Veterans Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2001, February 2006, and March 2008 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2008 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in July 2001, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in February 2006 and March 2008, after the 
decision that is the subject of this appeal.  As to any 
timing deficiency with respect to this notice, the Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.    

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against the claim for service connection for the 
residuals of a stroke/cerebrovascular accident.  Sanders, 
supra (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice").  In view of 
the foregoing, the Board cannot conclude that this timing 
defect in Pelegrini notice affected the essential fairness of 
the adjudication, and thus, the presumption of prejudice is 
rebutted.  Sanders, supra.  

In an Appellate Brief Presentation, dated in July 2008, the 
veteran's representative, the American Legion (AL), stated 
that in the file copy of the February 2006 VCAA notice letter 
that was sent to the veteran, the RO referred to an enclosure 
entitled "What the Evidence Must Show."  However, the AL 
reported that the aforementioned enclosure was not included 
with the file copy of the February 2006 letter, and as such, 
was not provided to the veteran.  The AL also maintained that 
because it was the veteran's contention that he incurred a 
stroke/ cerebrovascular accident while on active duty for 
training (ACDUTRA), the specific laws and regulations 
pertaining to ACDUTRA service needed to be provided to the 
veteran.  The AL maintained that in light of the above, VA 
had failed its duty to notify.   

In this case, while the file copy of the February 2006 notice 
letter did not include an enclosure entitled "What the 
Evidence Must Show," in the July 2001 VCAA notice letter, 
the veteran was specifically informed of what the evidence 
needed to show to establish entitlement for service-connected 
compensation benefits.  In the July 2001 letter, the RO 
stated that the evidence had to show "an injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease."  The Board recognizes that the specific laws and 
regulations pertaining to ACDUTRA service were not provided.  
However, this error was not prejudicial.  Given that service 
connection for a person on active duty, as well as a person 
on ACDUTRA, is permitted for injuries and diseases incurred 
or aggravated in the line of duty [unlike a person on 
inactive duty training (INACDUTRA), where only an "injury," 
not a "disease," incurred or aggravated in line of duty can 
be the basis of eligibility for disability compensation], the 
Board finds that the veteran was adequately apprised of the 
information and evidence needed to substantiate the claim.  
Moreover, as explained further below, regardless of whether 
the veteran was on ACDUTRA or INACDUTRA when the alleged 
incident happened, the credible evidence of record shows that 
he did not suffer a stroke/cerebrovascular accident during 
his military service on April 4, 1998, and that he does not 
have any residuals of a stroke/cerebrovascular accident, to 
include left-sided hemiparesis, seizures, and transient 
global amnesia, that are attributable to his military service 
on April 4, 1998.  Thus, the above defects were harmless 
error and did not result in prejudice.   

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received a 
VA examination in March 2008, which was thorough in nature 
and adequate for the purposes of deciding this claim.  In the 
March 2008 examination report, an opinion addressing the 
contended nexus was provided.   

The Board recognizes that in the July 2008 Appellate Brief 
Presentation, the AL contended that pursuant to the January 
2006 remand decision, the Board had directed the RO to obtain 
all available service medical records for the period from 
1988 to 1999, and to specifically request a neurological 
examination prepared by a Dr. S.  The AL noted that there was 
no evidence of record showing that the RO had requested the 
aforementioned examination report from Dr. S.  However, the 
Board observes that in a VA Request for Information, dated in 
June 2006, the RO requested all available service medical 
records for the veteran for the period form 1988 to 1999, to 
specifically include a neurological examination prepared by 
Dr. S.  In March 2006, the RO received the veteran's Reserve 
service medical records, dated from September 1988 to 
November 1995.  However, the records are negative for any 
report from Dr. S.  Regardless, this error was not 
prejudicial.  In the veteran's substantive appeal, dated in 
January 2004, the veteran stated that at the time of the 
alleged neurological evaluation, Dr. S. told him that 
transient ischemic attacks (TIAs) rarely preceded a stroke 
and that as such, the veteran's current residuals of a stroke 
were not the result of his military service.  Therefore, even 
if VA obtained this report from Dr. S., the evidence would 
oppose rather than support the veteran's claim.  Accordingly, 
the Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or obtain another opinion.  
38 C.F.R. §§ 3.326, 3.327.   

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The veteran contends that he incurred a 
stroke/cerebrovascular accident while conducting his military 
duties with the Florida National Guard on April 4, 1998.  He 
reports that he developed vertigo, collapsed, and was unable 
to proceed with a training class he was conducting.  
According to the veteran, he was brought home by other 
servicemembers and does not remember anything from the time 
he collapsed until he was home and able to telephone his son.  
He notes that his son then transported him to a hospital for 
medical care.  The veteran reports that he later suffered a 
stroke/cerebrovascular accident in 1999.  He maintains that 
the incident in April 1998 was in fact a minor stroke and 
marks the incurrence of a cardiovascular injury or chronic 
disease.  (As noted in the Introduction of this decision, the 
veteran had a previous period of active duty service from 
July 1968 to April 1972, and had served in the U.S. Army 
National Guard in Florida from November 10, 1988 to September 
8, 1997.  However, there is no contention from the veteran or 
his representative that the disability at issue is linked to 
any other time besides the day of April 4, 1998, when he was 
performing his military duties.)  

Private medical records from the Manatee Memorial Hospital 
show that on April 4, 1998, the veteran received treatment 
for stomach problems.  He stated that he had been staying 
over in Daytona and had been eating out in numerous 
restaurants.  According to the veteran, he had experienced a 
mild upset stomach the previous night.  The veteran indicated 
that although he was able to eat breakfast in the morning, he 
subsequently had approximately 10 episodes of diarrhea, and 
was nauseated.  He denied any chest pain or shortness of 
breath.  Upon neurological evaluation, cranial nerves II 
through XII were grossly intact.  Sensory function was intact 
in the upper and lower extremities.  X-rays of the veteran's 
abdomen were reported to show acute gastroenteritis.  Upon 
the veteran's release from the hospital, the diagnosis was 
acute enteritis, bacterial enteritis, food poisoning.  

Private medical records reflect that in October 1999, the 
veteran was admitted for evaluation and treatment of a right 
cerebral hemorrhage.  On the day of admission, the veteran 
woke with a headache and confusion.  He was brought to the 
emergency room where a computed tomography (CT) scan of the 
head showed a right parietal 3-centimeter hemorrhage of 
unknown etiology.  Upon his discharge in December 1999, he 
was diagnosed with idiopathic right intracerebral hemorrhage, 
possibly secondary to amyloidosis.  

In a private medical statement from W.A.M., M.D., dated in 
April 2001, Dr. M. stated that on March 31, 1998 (although 
Dr. M. wrote the date "March 31, 1998," it is clear from 
the context of his statement that the actual day that he was 
referring to was April 4, 1998, the day the veteran contends 
that he had a minor stroke), the veteran was on active duty 
as a reservist when he developed a sudden sensation of 
vertigo and was forced to lie down.  The veteran subsequently 
experienced significant nausea and diarrhea which required a 
visit to the Manatee Memorial Hospital where he underwent 
treatment for dehydration.  He had not previously experienced 
such symptoms.  According to Dr. M., after the aforementioned 
hospital visit, the veteran had about three episodes of 
severe vertigo which made him "woozy" for a couple of days.  
Thus, Dr. M. opined that the veteran was prone to recurrence 
of those events.  Dr. M. stated that since they first started 
when the veteran was on active duty, it was reasonable to 
suggest that his activities of that day may have been 
causative.  

A VA Medical Center (VAMC) outpatient treatment record shows 
that in July 2001, the veteran underwent a neurological 
evaluation conducted by S.B.Z., M.D., a staff neurologist.  
Dr. Z. stated that the veteran had suffered an intracerebral 
hemorrhage in April 1998.  According to Dr. Z., the condition 
presented as loss of consciousness, vomiting, and headache.  
The veteran also had diarrhea.  Dr. C. indicated that the 
veteran had two episodes of vertigo with questionable 
postural loss of tone.  In October 1999, the veteran had an 
intracerebral hemorrhage, with loss of consciousness.  In 
March 2000, the veteran blacked out while driving and 
sustained a skull fracture.  The veteran stopped driving for 
six months as it was felt that he had suffered a seizure.  He 
was prescribed medication.  In June 2000, the veteran awoke 
confused and not knowing how to find his way in his own home; 
that lasted four days.  The veteran denied any nausea, 
vomiting, or neck pain.  Following the neurological 
evaluation, Dr. Z. diagnosed the veteran with history of 
spontaneous intracerebral hemorrhage and questionable 
transient global amnesia, although possible seizure could not 
be ruled out.   

In an additional private medical statement from Dr. W.A.M., 
dated in October 2001, Dr. M. stated that he had previously 
written a letter in which he had opined that the activities 
that had occurred with the veteran on April 4, 1998, may have 
been causative with relation to his present condition.  Dr. 
M. indicated that he had been asked to reiterate his opinion.  
According to Dr. M., on April 4, 1998, the veteran 
experienced vertigo, nausea, and diarrhea, and subsequently 
received treatment at the Manatee Memorial Hospital for 
dehydration.  After his hospital visit, he had three similar 
episodes associated with severe vertigo.  Thus, Dr. M. opined 
that it was probable that the events which had "subjectively 
occurred" were related to the same event which had occurred 
initially while the veteran was on active duty as a reservist 
on April 4, 1998.  The events of April 4, 1998 were therefore 
felt to be directly related to the veteran's present medical 
status.  According to Dr. M., at present, the veteran had 
decreased ability to concentrate and decreased stamina.  He 
also suffered an intracerebral hemorrhage.  Dr. M. opined 
that the veteran's "illness" started while he was on active 
duty.  

In January 2004, the veteran submitted medical articles 
concerning the symptoms of strokes.  In one article, it was 
noted that the symptomatology of strokes included sudden 
headaches or unexplained dizziness.  It was also noted that 
people who had TIAs were at greater risk of having a stroke 
later.  

In the December 2005 Travel Board hearing, the veteran 
testified that after his stroke in October 1999, his doctor 
told him that there had to have been previous warnings.  
According to the veteran, he told his doctor about the April 
1998 episode of vertigo, with subsequent treatment for nausea 
and diarrhea, and his doctor told him that those symptoms 
were his warning signals.  The veteran reported that at 
present, he had seizures which were residuals of his strokes.   

In March 2006, the RO received the veteran's Reserve service 
medical records, dated from September 1988 to November 1995.  
The records are negative for any complaints or findings of a 
stroke/cerebrovascular accident.  

In April 2006, the RO received records from the Social 
Security Administration (SSA), which included a Disability 
Determination and Transmittal Report, dated in September 
2002.  The SSA Disability Determination and Transmittal 
Report shows that the veteran was awarded Social Security 
disability benefits for status post right parietal 
subcortical intraparenchyma hematoma (primary diagnosis), and 
vascular dementia with severe depression (secondary 
diagnosis).  The remaining records include private medical 
treatment records, dated from October 1999 to August 2002, 
and VAMC outpatient treatment records, dated from July 2001 
to August 2002.  The private medical records show that in 
October 1999, the veteran was hospitalized at the Manatee 
Memorial Hospital for one day.  Upon admission, it was noted 
that the veteran had developed a headache and was sent to the 
Tallahassee Memorial Hospital where a CT scan of his brain 
was reported to show right parieto-occipital hematoma.  A 
magnetic resonance imaging (MRI) showed no obvious etiology 
for the bleed.  The diagnosis was a spontaneous right 
parietal intracerebral hemorrhage.  The veteran was then 
transferred to the Manatee Memorial Hospital where he was 
diagnosed with intercerebral hematoma.  According to the 
records, in March 2000, the veteran was treated in an 
emergency room after he was involved in an automobile 
accident where he lost consciousness.  The veteran's past 
medical history was significant for a previous cerebral 
aneurysm.  The impression was a right parietal intracerebral 
hemorrhage and closed head injury with concussion and mild 
basilar skull fracture.  The records further reflect that in 
August 2002, the veteran underwent an examination.  At that 
time, it was noted that he had a seizure disorder and had 
experienced a major seizure while driving in March 2000.  The 
seizure was considered a stroke and he was placed on seizure 
medication.  In June 2001, he started to have seizures again 
and he woke up one morning and had no idea where the rooms 
were in his house.  A subsequent MRI was reported to show a 
small malformation of blood vessels where the stroke 
occurred.  The pertinent diagnoses were two strokes in March 
2000 and June 2001, respectively, and a seizure disorder.  

Pursuant to the January 2006 Board remand decision, in March 
2008, a VA neurological examination was conducted.  At that 
time, the examiner stated that he had reviewed the veteran's 
claims file.  The examiner indicated that the veteran 
reported a history of a cerebrovascular accident in 1999.  
The veteran noted that his TIAs started in 1998 when he was 
teaching a class in Daytona Beach, Florida while on ACDUTRA.  
According to the veteran, he passed out and woke up four and 
a half hours later in his home in Palmetto, Florida.  He 
reported that a reservist had driven him home and left him 
alone in his house.  The veteran stated that when he awoke, 
he called his son to take him to the emergency room.  It was 
the veteran's contention that he had a stroke during that 
time period.  According to the veteran and his spouse, in 
March 2000, he had a seizure while driving which caused him 
to have an automobile accident and suffer a skull fracture.  
The veteran's wife reported that the veteran continued to 
have recurrent seizures after the accident and had a grand 
mal seizure in June 2002 and May 2003, with left-sided 
weakness and temporary loss of vision and speech impairment.  
At present, the veteran indicated that he had not had any 
seizures since 2004, and that he had left sided weakness and 
short term memory loss.  

Following the physical examination, the examiner diagnosed 
the veteran with a history of spontaneous intracerebral bleed 
of the right parieto occipital; left-sided hemiparesis, 
residual of stroke/cerebrovascular accident; history of 
seizures, residuals of stroke/cerebrovascular accident; 
transient global amnesia, residual of stroke/cerebrovascular 
accident; and depression, not a residual of 
stroke/cerebrovascular accident but secondary to losing his 
job and ability to obtain gainful employment like he used to.  
The examiner opined that it was less likely as not that the 
veteran sustained a stroke/cerebrovascular accident during 
his military service on April 4, 1998.  In this regard, the 
examiner stated that there was no medical evidence or report 
of the alleged incident on April 4, 1998.  In addition, there 
was no medical evidence of treatment for any residuals from 
the subjective incident on April 4, 1998.  The veteran was 
treated at Manatee Hospital on April 4, 1998, for acute 
gastroenteritis and dehydration.  The orthostatic vital signs 
were unremarkable.  The claimed connection of stroke occurred 
in October 1999, which was over one year from the alleged 
initial treatment in April 1998.  According to the medical 
records from Dr. W.A.M., the veteran woke up with a 
spontaneous headache on October 8, 1999 and a subsequent MRI 
and CT of the head showed acute right parietal subcortical 
intraparenchymal hematoma three centimeters with mild mass 
effect on the occipital horn.  The progress notes during that 
event indicated "no prior medical history of head injury or 
stroke" which implied that during that time, the veteran 
denied any prior medical problems such as head injury or 
stroke.  In December 1999, it was noted that the veteran's 
right intercerebral hemorrhage was possibly idiopathic 
secondary to amyloidosis.  The examiner further stated that 
there was also an objective documentation that the veteran's 
symptoms of dizziness occurred after the March 2000 motor 
vehicle accident.  According to the examiner, Dr. M. 
documented that the "possible" explanation to the accident 
in March 2000 "could have been a seizure," since there was 
no other explanation to the cause of the accident.  Dr. M. 
prescribed an anticonvulsant for prophylaxis.  There had been 
no objective evidence of seizures prior to the motor vehicle 
accident in 2000.         

 
III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the claimant suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including brain hemorrhage, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of INACDUTRA during which the individual concerned was 
disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24).  An injury; or an acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident; incurred or aggravated during a period of INACDUTRA 
that results in a chronic disability will be service-
connected.  

ACDUTRA is full-time duty in the Armed Forces performed by 
the National Guard for training purposes.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c) (2007).  INACDUTRA is 
duty other than full-time duty prescribed for the National 
Guard. 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) 
(2007).     

By the January 2006 remand decision, the Board noted that in 
the line of duty determination for the veteran's episode of 
illness in April 1998, there were marked boxes for both 
"active duty" and "inactive duty training."  It was 
determined that the April 1998 episode was incurred in the 
line of duty.  According to the Board, a review of the claims 
file indicated that the veteran's orders for that period had 
not been obtained.  Thus, on remand, the Board directed the 
RO to contact the National Personnel Records Center (NPRC) 
and/or the appropriate service department and request the 
veteran's service with the Florida National Guard from 1988 
to 1999 be verified.  The RO was directed to specifically 
request verification of the veteran's duty status on April 4-
5, 1998, to include copies of the appropriate military orders 
calling the veteran to duty. 

Pursuant to the January 2006 Board remand decision, the RO, 
in February 2006 and February 2007 letters to the Adjutant 
General of the Florida National Guard and the Florida State 
Arsenal, respectively, requested verification of all of the 
veteran's periods of service from 1988 to 1999, to 
specifically include verification of the veteran's duty 
status on April 4-5, 1998.  In March 2007, the RO received a 
Report of Separation and Record of Service from the 
Departments of the Army and Air Force National Guard Bureau.  
In the report, it was noted that the veteran had service with 
the U.S. Army National Guard in Florida from November 10, 
1988 to September 8, 1997.  However, there was no information 
regarding whether the aforementioned period of service was 
ACDUTRA or INACDUTRA.  There was also no information 
regarding the veteran's duty status on April 4-5, 1998.  
However, regardless of whether the veteran was on ACDUTRA or 
INACDUTRA on April 4, 1998, the competent medical evidence of 
record does not show that the veteran suffered a 
stroke/cerebrovascular accident on April 4, 1998.  In 
addition, the competent medical evidence of record does not 
reflect that the veteran currently has any residuals of a 
stroke/cerebrovascular accident, to include left-sided 
hemiparesis, seizures, and transient global amnesia, that are 
attributable to his military service on April 4, 1998.

In this case, it is not disputed that on April 4, 1998, the 
veteran sought medical treatment for nausea and diarrhea.  
The private medical records from the Manatee Memorial 
Hospital show that on the aforementioned day, the veteran 
received treatment for stomach problems.  However, although 
the veteran has alleged that earlier in the day, he had been 
teaching a class while on ACDUTRA when he developed vertigo, 
collapsed, and was brought home where he called his son and 
went to the hospital, the Board notes that the private 
medical records from the Manatee Memorial Hospital show that 
when the veteran presented himself for treatment on April 4, 
1998, he said nothing of the alleged events; rather, he 
stated that he had been eating out in a lot of restaurants 
and had developed a mild upset stomach the night before.  
Upon the veteran's release from the hospital, the diagnosis 
was acute enteritis, bacterial enteritis, and food poisoning.  
Thus, the veteran's enteritis was linked to food poisoning, 
not to any stroke/cerebrovascular accident.      

In the instant case, the Board recognizes that the evidence 
of record shows that there are discrepancies in the medical 
opinions regarding the question of whether the veteran 
currently has residuals of a stroke/cerebrovascular accident 
that are related to his military service on April 4, 1998.  
In this regard, the Board observes that in private medical 
letters from Dr. W.A.M., dated in April and October 2001, Dr. 
M. stated that while the veteran was performing his duty as a 
reservist on April 4, 1998, he suddenly developed vertigo, 
nausea, and diarrhea which required a visit to the Manatee 
Memorial Hospital where he underwent treatment for 
dehydration.  According to Dr. M., the veteran had not 
previously experienced such symptoms.  Dr. M. reported that 
after the veteran's hospital visit, he had three similar 
episodes associated with severe vertigo.  He also noted that 
the veteran had suffered an intracerebral hemorrhage.  Thus, 
Dr. M. opined that the events of April 4, 1998, were directly 
related to the veteran's present medical status.  He 
concluded that the veteran's "illness" started while he was 
on active duty as a reservist on April 4, 1998.  

In the December 2005 Travel Board hearing, the veteran 
testified that Dr. M. had been his treating physician for 
approximately three years, and that he stopped seeing him due 
to financial reasons.  Both the Federal Circuit and Court 
have specifically rejected the "treating physician rule."  
Whilte v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Instead, in offering 
guidance on the assessment of the probative value of medical 
opinion evidence, the Court has instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); 
Guerrieri, 4 Vet. App. at 470-71.  In this case, to the 
extent that such opinion from Dr. M. is offered to show that 
the veteran had a stroke/cerebrovascular accident on April 4, 
1998, while performing his military duties, and that he 
currently had residuals of the alleged April 1998 
stroke/cerebrovascular accident, the Board finds that his 
statements are unpersuasive.  While the Board may not ignore 
a medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).     

In the instant case, there is no evidence of record to show 
that Dr. M. had reviewed the veteran's claims file, 
specifically, the private medical records from the Manatee 
Memorial Hospital which reflect treatment of the veteran on 
the actual day in question and reveal that he was diagnosed 
with enteritis which was linked to food poisoning, not to any 
stroke/cerebrovascular accident.  In addition, as noted by 
the VA examiner in the March 2008 examination report who was 
able to review the April 1998 hospital records, the 
orthostatic vital signs were unremarkable.  Moreover, 
although Dr. M. indicated that the veteran had currently 
suffered an intracerebral hemorrhage, he did not specifically 
refer to the veteran's documented strokes in October 1999 and 
March 2000.  Thus, it appears that the basis for the opinion 
from Dr. M. was the veteran's self-reported history.  The 
Board is not required to accept medical opinions that are 
based solely on recitation of history, such as the one from 
Dr. M.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  In 
essence, the veteran's unsupported history lessens the value 
of the medical opinion from Dr. M. because his opinion was 
clearly based solely on the veteran's history, since there is 
no objective medical documentation that the veteran suffered 
a stroke/ cerebrovascular accident on April 4. 1998.  The 
first medical evidence of record that the veteran experienced 
a stroke was in October 1999, over a year and a half from the 
veteran's service on April 4, 1998.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
Thus, the probative value of a medical opinion is 
significantly lessened to the extent it is based on an 
inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  Therefore, given that the opinion from Dr. 
M. is based solely on the veteran's reported history, the 
Board finds that such opinion lacks credibility, and is 
therefore, of little probative value as to the issue of 
service connection.  See Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) ("[i]t is the responsibility of the BVA . . . to 
assess the credibility and weight to be given the 
evidence").

By contrast, the Board attaches significant probative value 
to the conclusion reached by the VA examiner in the March 
2008 examination report.  This examiner specifically noted 
that he had reviewed the veteran's claims file.  In addition, 
following the physical examination and a review of the claims 
file, the examiner diagnosed the veteran with a history of 
spontaneous intracerebral bleed of the right parieto 
occipital, and left-sided hemiparesis, history of seizures, 
and transient global amnesia, all as residuals of 
stroke/cerebrovascular accident.  Moreover, the examiner 
opined that it was less likely as not that the veteran 
sustained a stroke/cerebrovascular accident during his 
military service on April 4, 1998.  The examiner specifically 
reported that there was no medical evidence of treatment for 
any residuals from the subjective incident on April 4, 1998.  
On the day in question, the veteran was treated at the 
Manatee Hospital for acute gastroenteritis and dehydration, 
and the orthostatic vital signs were unremarkable.  According 
to the examiner, the medical evidence showed that in October 
1999, the veteran suffered a stroke, which was over one year 
from the alleged initial treatment in April 1998.  Progress 
notes during that event indicated "no prior medical history 
of head injury of stroke."  

The Board gives significant weight to the VA examiner's 
opinion because it was clearly based on a review of the 
entire record and because it is consistent with the available 
evidence, or absence thereof.  In other words, the examiner's 
conclusions appear consistent with the lack of showing of any 
stroke/cerebrovascular accident until October 1999, over a 
year and a half from the veteran's April 4, 1998 day of 
service.  

The Board recognizes that in the VAMC outpatient treatment 
record, dated in July 2001, Dr. S.B.Z. stated that the 
veteran had suffered an intracerebral hemorrhage in April 
1998, with subsequent intracerebral hemorrhages in October 
1999 and March 2000.  Thus, to the extent that the 
aforementioned evidence is offered to establish that the 
veteran had a stroke/cerebrovascular accident on April 4, 
1998, while he was performing his military duties, the Board 
observes that a bare description of lay history recorded by a 
medical professional unenhanced by any additional medical 
comment is not competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  This evidence, 
therefore, is not persuasive evidence that the veteran had a 
stroke/cerebrovascular accident on April 4, 1998.  

The Board is cognizant of the fact that the Court has held 
that VA cannot reject a medical opinion simply because it is 
based on a history supplied by the veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  
Here, as noted above, the physician has merely reported the 
history of a stroke in April 1998 as provided by the veteran; 
there is no indication in the medical evidence that this 
physician actually treated the veteran at the time of the 
stroke.  Moreover, the private medical records from the 
hospital where the veteran actually did receive treatment on 
April 4, 1998, are negative for any findings of a stroke; 
rather, the records show treatment for enteritis linked to 
food poisoning.  Furthermore, the first medical evidence of a 
stroke is not until October 1999, over a year and a half from 
the veteran's military service on April 4, 1998.  Under these 
circumstances, the physician's statement is of no probative 
value in regard to the pertinent question of whether the 
veteran suffered a stroke/cerebrovascular accident on April 
4, 1998.  

In this case, due consideration has been given to the 
veteran's statements that he suffered a 
stroke/cerebrovascular accident during military service on 
April 4, 1998, and that he currently had residuals of the 
stroke.  The veteran is competent as a layperson to report 
that on which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  While a layperson is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  There is no evidence of record indicating that the 
veteran has specialized medical training so as to be 
competent to render a medical opinion.

The Board also recognizes that in the December 2005 Travel 
Board hearing, the veteran stated that after his stroke in 
October 1999, his doctor told him that the nausea and 
diarrhea that he experienced in his April 1998 episode where 
the warning signals of his stroke.  To the extent that these 
statements are offered to show that the veteran incurred a 
stroke/cerebrovascular accident while conducting his military 
duties on April 4, 1998, the Board notes that lay statements 
as to what a doctor said are not competent evidence.  See 
Warren v. Brown, 6 Vet. App. 4, (1993); see also 38 C.F.R. § 
3.159(a)(2).  The connection between what a physician said 
and the layman's account of what he purportedly said, when 
filtered through a "layman's sensibilities" is attenuated 
and inherently unreliable.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).

With respect to the medical articles regarding the 
symptomatology of strokes, submitted by the veteran, the 
Court has held that a medical article or treatise can provide 
support, but that such must be combined with an opinion of a 
medical professional and be reflective of the specific facts 
of a case as opposed to a discussion of generic 
relationships.  Sacks v. West, 11 Vet. App. 314, 316- 17 
(1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(medical treatise evidence discussed generic relationships 
with a degree of certainty to establish a plausible causality 
of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 
(1999).  In this case, the submitted articles primarily 
discuss the symptoms of a stroke.  However, the articles are 
very general in nature and do not include consideration of 
any facts specific to the veteran's circumstances.  As such, 
the articles, standing alone, are insufficient to show that 
the veteran incurred a stroke/cerebrovascular accident while 
conducting his military duties on April 4, 1998, and 
currently experienced residuals of the stroke.  

When all of the evidence of record is considered, the Board 
finds that a stroke/cerebrovascular accident was not shown 
during the veteran's military service on April 4, 1998, and 
that the veteran does not currently have any residuals of a 
stroke/cerebrovascular accident, to include left-sided 
hemiparesis, seizures, and transient global amnesia, that are 
attributable to his military service on April 4, 1998.  In 
addition, given that the first medical evidence of record of 
a stroke/cerebrovascular accident is in October 1999, well 
past the time of the veteran's active duty, service 
connection for a stroke/cerebrovascular accident on a 
presumptive basis under 38 C.F.R. § 3.309(a) is not 
warranted. Presumptive periods do not apply to ACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). In 
light of the foregoing, the preponderance of the evidence 
weighs against the veteran's claim of entitlement to service 
connection for residuals of a stroke/cerebrovascular 
accident, to include left-sided hemiparesis, seizures, and 
transient global amnesia.  Accordingly, service connection 
must be denied.   

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


ORDER

Entitlement to service connection for the residuals of a 
stroke/cerebrovascular accident, to include left-sided 
hemiparesis, seizures, and transient global amnesia, is 
denied.    






____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


